Citation Nr: 1749619	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic cough and breathing condition, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The Veteran served on active duty from February 1990 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed respiratory, skin, digestive, and hypertension disorders as the result of his service in Southwest Asia.  He underwent VA compensation examination in May 2011.  The examination report indicates that the Veteran did not then have the disabilities he claims.  The record is not clear if that is currently the case.  As such, a new examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in March 2010.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any diagnosed lung, skin, digestive, and/or hypertension disabilities.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran now have (or has he been diagnosed during the appeal period (since June 2010) with) lung, skin, digestive, and/or hypertension disabilities?  

(b)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed disability is related to an in-service disease, event, or injury?

In answering (a), please discuss the Veteran's complaints during service of a chronic cough, which is noted in July and October 1991 reports of medical examination.  Please also address the lay assertions of record from the Veteran that he was exposed to environmental hazards while serving in the Persian Gulf between January and April 1991 (particularly noted in his July 2012 notice of disagreement).  Please also discuss the lay statements from the Veteran's friends received in June 2010, describing the Veteran's health situation soon after discharge from active duty.      

(c)  If the answer to (a) is negative (i.e., there is no diagnosable disability for any particular claim addressed here), is it at least as likely as not that the particular claimed symptoms/disorder represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms?  38 C.F.R. § 3.317.  If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

In addressing subsection (c), please discuss the Veteran's asserted exposure to environmental hazards during service in the Persian Gulf between January and April 1991.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the January 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided with a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




